Citation Nr: 1529834	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-30 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral eye disorders.  

2.  Entitlement to an award of additional compensation benefits for dependent children.  

(The issues of entitlement to service connection for a right knee disability, a left knee disability, a right shoulder disability, a urinary disorder, and for a temporomandibular joint (TMJ) disorder, are all addressed in a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1979 to August 1987.  There are indications he may have had an additional period of service from May 1999 to November 1999.  He also had additional service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for bilateral eye disorders (listed as glaucoma).  

In March 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral eye disorders that are related to service.  He specifically maintains that he began noticing problems with his eyes in 1981 during his period of active duty in the Navy.  He indicates that he was seeing spots at that time.  He also reports that he suffered blurred vision in approximately 1999 and received treatment.  The Veteran essentially alleges that he was treated for right and left eye problems during service and since service.  

The Veteran is competent to report having right and left eye problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Navy from August 1979 to August 1987.  He also may have had an additional period of service from May 1999 to November 1999, and he served in the Naval Reserve.  

The Veteran's service treatment records (STRs) indicate that he was treated for various eye complaints during his period of active duty in the Navy from August 1979 to August 1987, including for conjunctivitis, a stye, and for watery eyes.  For example, a September 1979 treatment entry noted that the Veteran reported that for the previous two nights, he had pain in his left eye and that it was watery.  He also stated that both of his eyes were watery with an increased discharge at night.  The assessment was an upper respiratory infection.  

A May 1982 treatment entry noted that the Veteran had swelling in the lower eyelid of the left eye since the previous day.  The examiner indicated that a stye was noted and that the Veteran would be prescribed Neosporin eye ointment.  

An October 1984 emergency care and treatment report indicated that the Veteran complained of pain and redness in his right eye since awakening that morning.  He indicated that he had soreness in the right eyelid and that he could not keep his eye open for very long.  The assessment was conjunctivitis, "left" eye.  

A treatment entry with an illegible date noted that the Veteran reported that he had some difficulties with video screens.  The assessment included a compound hypermetropic astigmatism of the right eye.  

Post-service private and VA treatment records show treatment for variously diagnosed right and left eye disorders, including suspected glaucoma; suspected glaucoma secondary to a large cup-to-disc ratio; primary open-angle glaucoma suspected with optic nerve excavation; and glaucoma.  

The Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions as to his claim for service connection for bilateral eye disorders.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that the actual dates of the Veteran's additional periods of service in the Naval Reserve, to include any periods of active duty for training and inactive duty training, have not been verified.  The Board also observes that the RO has indicated that the Veteran had a period of active duty from May 1999 to November 1999, but that it is unclear if that period of service has actually been verified.  Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Navy or Naval Reserve, and to obtain his service personnel records and any additional available service treatment records.  

Finally, the Board notes that in a July 2014 decision, the RO denied the Veteran's claim for an award of additional compensation benefits for dependent children.  In August 2014, the Veteran expressed disagreement with the denial of that claim.  The RO has not issued a statement of the case as to the issue of entitlement to an award of additional compensation benefits for dependent children.  It is necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department or repository, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Navy or Naval Reserve.  Also request that a search be conducted for any additional service treatment records pertaining to the Veteran, to include during his Naval Reserve service.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Ask the Veteran to identify all medical providers who have treated him for eye problems since November 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral eye disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current eye disorders.  The examiner must expressly indicate whether the Veteran has glaucoma or any optic nerve disorders.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorders are related to and/or had their onset during his period or periods of military service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right and left eye problems during his period of active duty in the Navy from August 1979 to August 1987, and his reports that he has suffered from right and left eye problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Issue the Veteran a statement of the case as to the issue of entitlement to an award of additional compensation benefits for dependent children, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




